UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6985


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FLOYD JUNIOR POWELL, a/k/a Dick,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:99-cr-00012-RLV-6; 5:14-cv-00094-
RLV)


Submitted:   August 1, 2014                 Decided:   August 20, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Junior Powell, Appellant Pro Se.    William A. Brafford,
Assistant United States Attorney, Craig Darren Randall, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Floyd     Junior    Powell        seeks       to    appeal        the    district

court’s    order       treating    his    motion       as    a     successive          28   U.S.C.

§ 2255 (2012) motion, and dismissing it on that basis.                                          The

order is not appealable unless a circuit justice or judge issues

a   certificate        of     appealability.            28    U.S.C.          § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies          this    standard       by

demonstrating          that    reasonable        jurists          would       find     that     the

district       court’s      assessment    of      the    constitutional                claims    is

debatable      or     wrong.      Slack     v.    McDaniel,             529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion          states    a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Powell has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense       with     oral    argument       because            the    facts        and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3